Citation Nr: 1435553	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-40 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to service connection for psoriatic arthritis, to include of the hands, elbows, knees, feet, and right shoulder, and to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty for training from September 1973 to February 1974, and on active duty from February 1975 to September 1976.

This appeal initially came before the Board of Veterans Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2012, the Veteran presented testimony during a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.  

In November 2013, the Board issued a decision withdrawing the claim for service connection for tinnitus.  The Board also remanded the claims for service connection for psoriasis and psoriatic arthritis for additional development.  The case has since returned to the Board for the purpose of appellate disposition.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The Veteran's service treatment record document complaints and treatment of a rash, which the Veteran reported is consistent with his current symptoms.  

2. The December 2013 VA examiner found it as least as likely as not that the Veteran's psoriasis is related to service. 

3. Psoriasis was incurred in service.

4. VA treatment records reflect arthritis changes and arthralgia consistent with a diagnosis of psoriatic arthritis.  The December 2013 VA examiner found that the primary cause of the Veteran psoriatic arthritis is his psoriasis.

5. Psoriatic arthritis is proximately due to or the result of the Veteran's service-connected psoriasis.


CONCLUSIONS OF LAW

1. Psoriasis was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Psoriatic arthritis is proximately due to or the result of a service-connected disease or injury. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2013).


ORDER

Entitlement to service connection for psoriasis is granted.

Entitlement to service connection for psoriatic arthritis is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


